Citation Nr: 0300467	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
November 1973, and from February 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board 
in February 1997, but was remanded for further 
development.  The requested development has been completed 
to the extent that is possible, and the case has been 
returned for further appellate review.  


FINDINGS OF FACT

1.  The veteran had service in Southeast Asia for 102 days 
from June 1972 to September 1972; his service was in 
Thailand, and he did not participate in combat. 

2.  The veteran's claimed stressors include serving at a 
base in Thailand that received sniper and mortar fire, 
handling body bags, and his suspicion that some accidents 
in which he was involved were deliberate attempts to 
injure or kill him. 

3.  The occurrence of the veteran's claimed stressors 
cannot be verified.  

4.  While examiners have noted that the veteran served in 
either Vietnam or Thailand, they have not related the 
diagnoses of PTSD to the specific stressors claimed by the 
veteran.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a 
result of active service.  He states that he was stationed 
on temporary duty in Thailand during the Vietnam war, 
where he assisted in building and opening an airfield.  
The veteran states that this airfield came under enemy 
attack from snipers and mortar fire during his stay.  He 
believes that this resulted in the development of his 
PTSD.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

After receipt of the veteran's June 1993 claim, VA 
contacted the veteran by letter and requested that he 
submit a list of stressors he believed resulted in the 
development of PTSD.  He was also requested to provide 
treatment records from private physicians, and the names 
and locations of VA treatment sources so that those 
records could be obtained on his behalf.  After the August 
1994 rating decision denied the veteran's claim, he was 
notified of this decision and provided with his appellate 
rights in an August 1994 letter.  A copy of the rating 
decision was provided, which explained to the veteran the 
bases for the denial of his claim.  The veteran was 
provided with a Statement of the Case in January 1996, 
which notified him of the laws and regulations that were 
pertinent to his claim, as well as an additional 
explanation of the denial of his claim.  This indicated 
what evidence would be required to prevail in his claim.  
Following the February 1997 remand, a March 1997 letter 
requested additional medical evidence from the veteran.  
The letter told him that if he provided authorization, VA 
would obtain any private medical records he identified on 
his behalf, and would also obtain VA records identified by 
him.  An April 1997 letter informed the veteran that VA 
was having difficulty obtaining his military personnel 
records, and suggested alternative records for him to 
submit.  The RO has requested that the U.S. Armed Services 
Center for Research of Unit Records assist in verifying 
the veteran's claimed stressors, and a reply was received 
in March 1998.  A July 1997 letter to the veteran again 
requested assistance in obtaining his personnel records, 
and asked that he forward any that might be in his 
possession.  A March 1999 letter again requested 
additional evidence from the veteran, and informed him of 
his duty to assist in obtaining evidence.  A May 2002 
Supplemental Statement of the Case supplied the veteran 
with the provisions of the VCAA, a description of the 
holdings in relevant cases the of United States Court of 
Appeals for Veterans Claims (Court) regarding his claim, 
and changes in 38 C.F.R. § 3.304 concerning PTSD.  The May 
2002 Supplemental Statement of the Case also provided the 
veteran with a detailed explanation of reasons for the 
continued denial of his claim.  The veteran has been 
afforded VA examinations in conjunction with his claims, 
and has offered testimony at hearings before the Board.  
The Board must conclude that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board 
finds that a remand would serve no useful purpose for this 
issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, 
for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The regulations governing the award of service connection 
for PTSD changed during the course of the veteran's 
appeal.  The veteran was provided with the new regulation 
in the May 2002 Supplemental Statement of the Case.  The 
Board must consider both versions of this regulation, and 
apply the version most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to March 7, 1997, service connection for PTSD 
required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If 
the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R § 3.304(f) (as in effect prior to March 7, 1997).

Service connection for PTSD required medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (effective March 
7, 1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service-connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service 
connection for a disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
the veteran served, such veteran's medical records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

In order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  In Zarycki, it was noted 
that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a 
claim of service connection for PTSD will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993). The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In VAOPGCPREC 12-99 (October 18, 1999), the General 
Counsel of the VA concluded that the phrase "combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) required 
"that a veteran have participated in events constituting 
an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  It was further 
indicated that the issue of whether any particular set of 
circumstances constituted engagement in combat with the 
enemy for purposes of 38 U.S.C.A. § 1154(b) must be 
resolved on a case-by-case basis.  In Gaines v. West, 11 
Vet. App. 353 (1998), the Court held that VA is not 
required to accept the veteran's assertions that he was in 
combat.  

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it 
is no longer necessary that the stressor be "outside the 
range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
1994 (DSM-IV), still requires that a person have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
other" and "the person's response [must have] involved 
intense fear, helplessness, or horror."  See 38 C.F.R. §§ 
4.125-4.132 (2000); See also Cohen v. Brown, 10 Vet. App. 
128, 141-142 (1997).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

The veteran's DD 214 shows that he had active service from 
December 1969 to November 1973 during his first period of 
active service.  He had three months and 15 days of 
foreign service.  The veteran was noted to have 102 days 
of Indochina or Korea service since 1964.  His awards and 
decorations included the Vietnam Service Medal.  His 
military occupational specialty was Air Cargo Specialist.  
A second DD 214 reflects that the veteran also had active 
service from February 1982 to February 1986.  He did not 
have any foreign service during this period.  His awards 
and decorations were again noted to include the Vietnam 
Service Medal.  

At this juncture, the Board notes that several attempts to 
obtain the veteran's military personnel records have been 
made, but many of these records could not be obtained.  
The records that are available consist of enlistment 
contracts, documents relating to the veteran's promotions, 
and performance evaluations.  The records concerning the 
veteran's awards and decorations, his units, and orders 
concerning the location and dates of where he was assigned 
to serve are missing.  A July 1997 Formal Finding by the 
RO notes that written attempts to obtain the missing 
records from the National Personnel Records Center were 
made in March 1997 and June 1997, but were not successful.  
In addition, other attempts to obtain the records were 
made by telephone.  A May 1997 note indicates that the 
National Personnel Records Center indicated the veteran's 
records had been forwarded to the RO in 1982, but the RO 
stated they did not have them, and that they would have 
been returned to the National Personnel Records Center in 
1986.  Therefore, the RO determined that the service 
records were unavailable.  The Board notes that efforts to 
obtain the veteran's service personnel records in 
conjunction with this claim appear to date from at least 
March 1994, but have been unsuccessful.  Written attempts 
to obtain copies of these records or alternative sources 
of information directly from the veteran have also been 
unsuccessful.  Therefore, the Board agrees that the 
veteran's most relevant service personnel records are not 
available.  As these records are unavailable, the Board 
has a heightened duty to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The available personnel records do include the veteran's 
performance report from June 1972 to June 1973.  The 
comments were favorable, and the veteran was noted to have 
been on several temporary duty assignments.  His most 
recent had been in Southeast Asia for a period of 108 
days.  The report states that the veteran often worked 12 
to 13 hours each day without complaints.  There were no 
further comments regarding the veteran's experiences in 
Southeast Asia. 

A review of the service medical records shows that they 
are negative for treatment or a diagnosis of a psychiatric 
disability. 

The veteran was afforded a VA examination in May 1993.  He 
was described as a Vietnam veteran.  He reported nightmare 
content about both Vietnam and about current stressors.  
The veteran stated that while in Vietnam, he was detailed 
to a special operations unit that helped build a fighter 
base.  He said that during construction, he was at risk 
from sniper fire and rocket attack, but was not in direct 
combat with the enemy.  He stated that he was also 
responsible for loading cargo that included dead bodies.  
The veteran said sometimes the dead were in body bags, and 
sometimes they were not.  During the veteran's second 
period of service, he said that he worked unofficially 
with base security, and was involved in gathering 
information about criminal activities being carried out by 
fellow servicemen.  During this time, he felt that he was 
in danger of his life based on threats that he reportedly 
received.  He believed that an accident with a forklift 
that resulted in injury to himself was actually 
intentional retaliation.  On psychological testing, the 
veteran's score on the Mississippi Scale for Combat-
Related PTSD and the PTSD subscale of the MMPI were well 
below the clinical cutoff recommended for these 
instruments.  The examiner stated that this reflected the 
veteran's tendency to deny and minimize psychological 
distress.  The examiner found that the veteran's severe 
somatization of emotional experience may represent an 
hysterical avoidance resulting from a traumatic 
experience.  The etiology was unclear, but he did have a 
history of significant trauma.  The diagnoses included 
conversion disorder, recurrent, and PTSD, delayed.  

The veteran submitted a statement in October 1993 which 
included a description of his claimed stressors.  He 
indicated that he worked with a transport unit that helped 
deploy combat units on short notice.  The veteran said 
that he received orders to deploy to an unknown 
destination in June 1972.  He said that he was flown to 
Ubon, Thailand, and from there they were helicoptered to a 
remote location in the jungle to prepare an air base for 
fighter jets.  He did not know then and still did not know 
the exact location of this new base.  This base was 
subject to sniper and mortar attacks.  They also processed 
body bags.  Finally, he was run over by a forklift.  The 
veteran was eventually returned to Ubon, and from there he 
was shipped back to the United States in September 1972.  
During his second tour of duty, the veteran noted that he 
had been involved in an accident with a hydraulic loader.  

The veteran underwent an additional VA examination in 
January 1994.  The claims folder was reviewed with this 
examination.  As for stressors, the veteran was said to 
have been involved in building a temporary airfield in 
Vietnam.  He said that during that time he was subjected 
to sniper fire and to mortar attacks.  He had also been 
injured when one of his men drove a forklift over his 
legs.  During his second enlistment, he had been the 
subject of malicious mischief, such as having the lug nuts 
removed from a wheel of his vehicle.  He was involved in 
another accident which he believed was a deliberate 
attempt to injure him.  After completion of the 
examination and review of the veteran's social and family 
history, the summary said that the veteran's early 
physical abuse at the hands of his father played a 
significant role in his developing PTSD during service 
because of his experiences in Vietnam.  It was felt that 
he also had another anxiety disorder problem, perhaps a 
general anxiety disorder.  The veteran described some 
depression which seemed to be related to his PTSD rather 
than a separate diagnosis.  The examiner concluded that 
the veteran had a history and mental status examination 
consistent with the diagnosis of PTSD.  

March 1994 VA treatment records show that the veteran was 
treated for Graves' disease.  The other diagnoses included 
a variety of psychiatric disorders from PTSD to chronic 
lymphatic conversion disorder.  

VA treatment records dated from 1995 to 1996 show that the 
veteran underwent individual and group counseling.  March 
1995 records indicate that the name of the air base in 
Southeast Asia at which the veteran had been stationed was 
Nam Phong, and further indicate that this base was located 
in Thailand, and not Vietnam.  March 1995 records state 
that the veteran reported increasing difficulties with 
sleep and memories of combat.  The diagnoses continued to 
include PTSD. 

The veteran testified before a member of the Board at the 
RO in October 1996.  He stated that he had been told he 
was going to Vietnam, but that he found out recently he 
had actually been stationed in Nam Phong, Thailand, which 
was a base he helped open for the Marine Corps.  He had 
also been in Udon, Thailand.  His unit had been flown into 
the jungle to create a flight landing area.  He believed 
that the stress of not knowing where he was going while in 
service was a stressor.  He reported shipping dead bodies 
while in Udon.  The veteran reported that his base had 
sustained incoming tracers and mortar attacks.  On one 
occasion, he said he had been knocked off his feet by an 
explosion.  The veteran said that he helped load planes 
with bombs, and that he now wonders how many people he 
helped to kill.  He also said he had been involved in 
accidents with heavy explosives, and they had been fearful 
these would explode.  He described the incident in which 
one of his men ran over his foot with a forklift while 
under the influence of drugs.  The veteran stated he had 
been told he was in Vietnam instead of Thailand, and that 
he was told he had also been in Laos and Cambodia.  He 
also believed he had flown in and out of Saigon.  See 
Transcript. 

The veteran submitted an additional statement describing 
his alleged stressors in April 1997.  This statement was a 
word for word copy of the statement submitted by him in 
October 1993.  

The RO contacted the U.S. Armed Services Center for 
Research of Unit Records in May 1997, and asked for 
assistance in verifying the veteran's claimed stressors.  
A copy of the veteran's stressor statement was included, 
as well as the name of the veteran's unit, and the date of 
the alleged incidents.  

VA treatment records dated December 1997 to January 1998 
show a history of PTSD.  He was not currently in group or 
being followed for this disability.  

A reply was received from the U.S. Armed Services Center 
for Research of Unit Records in March 1998.  They stated 
research could not be conducted concerning the veteran's 
listed stressors, as certain information contained in his 
military personnel records was required to make a search.  
The Board notes that these records are among those that 
are missing. 

In a March 1999 statement, the veteran again described the 
stressors he believed led to the development of his 
claimed PTSD.  He said that he had access to no further 
proof that his alleged stressors had occurred.  The 
veteran stated that even though he was in Thailand instead 
of Vietnam, his belief that he was in Vietnam was very 
stressful.  He again noted that he had handled bodies, and 
that mortar rounds had exploded on his base.  

The veteran underwent another VA examination by a board of 
two psychiatrists in March 2002.  The claims folder was 
reviewed in conjunction with the claims.  He gave a 
history of being in Thailand and Vietnam for 102 days, 
with the majority of the time spent in Thailand.  The 
veteran helped open a base at Nam Phong.  As far as 
specific stressors, the veteran reported several instances 
of being fired on by snipers.  He also handled dozens of 
dead Marines.  He reported an instance of being thrown 
backward by a bomb.  The veteran said that between the 
dead bodies, the snipers, the snakes, and the ants, the 
whole time in the East was stressful and traumatic to him.  
The examiners stated that the veteran had first been 
diagnosed with PTSD in 1992, and that he had undergone 
group therapy from that time until 1998.  After further 
review of the veteran's history and a mental status 
examination, the diagnosis was PTSD.  

The veteran appeared at a hearing before the undersigned 
member of the Board in October 2002.  He testified that he 
had helped to open a fighter base in Vietnam, or at least 
that was where he thought he was at the time.  The name of 
the base was Nam Phong, and he was there from June 1972 to 
September 1972.  He said that he was thrown through the 
air once by an explosion.  The veteran also believed that 
some threats were made on his life during service.  He had 
sustained some injuries, which he believed were 
deliberate.  The veteran would not characterize the sniper 
fire or mortar rounds as attacks.  He indicated that there 
was one main incident.  The testimony was unclear as to 
whether the veteran believed anyone had been killed by 
this fire.  The veteran later testified that he did not 
know if there had been a mortar attack at all, but 
repeated that he had been thrown into the air by the 
concussion of one explosion.  The veteran added that he 
helped ship bodies out of this air base.  He had developed 
dysentery, which he also believed was a stressor.  The 
veteran also said that he was bothered he helped load 
ordinance on airplanes, which in turn had killed people.  
The veteran said that it was during his second period of 
service that threats had been made against his life.  See 
Transcript.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not 
the veteran actually engaged in combat.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

The Board finds that the veteran did not engage in combat 
during active service.  The veteran has repeatedly denied 
involvement in any direct combat situations.  His 
personnel records are negative for any decoration or award 
that would signify combat.  The only duty of the veteran's 
that has been verified by his DD 214 was Air Cargo 
Specialist, which is consistent with his written 
contentions and testimony.  The evidence both for and 
against the veteran's involvement in combat is not in 
approximate balance, so that the benefit of the doubt 
cannot be given to the veteran.  Therefore, the Board must 
conclude that the veteran did not engage in combat with 
the enemy during service.  

As the veteran did not engage in combat during active 
service, there must be independent evidence to corroborate 
his statements as to the occurrence of his claimed 
stressors.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996). 

The Board finds that entitlement to service connection for 
PTSD is not warranted.  The evidence does not tend to show 
the occurrence of the veteran's claimed stressors.  

The evidence shows that the veteran was in Thailand for 
not more than 102 days.  In spite of the veteran's sincere 
belief that he was in Vietnam, the only two bases at which 
he can recall being stationed are both in Thailand.  The 
base he states he helped to build is located in Thailand.  
As for the veteran's claimed stressors, he has provided 
only vague, nonspecific incidents such as sniper and 
mortar attacks, and handling body bags.  While the Board 
notes that its general research has shown some attacks in 
Thailand did occur, this same research has been negative 
for evidence of an attack at either Ubon or Nam Phong 
between June 1972 and September 1972.  While this research 
is certainly not definitive, the veteran, after repeated 
requests, has not submitted any other supporting evidence 
such as buddy statements that would tend to verify that 
these events occurred.  He has not submitted the specific 
dates of these attacks.  He has not submitted the names of 
anyone who was killed or wounded, and he cannot even 
indicate for certain that anyone was killed or wounded by 
these attacks.  The veteran cannot recall the name of the 
Marine unit to which he was sent for his three months of 
temporary duty.  Therefore, even if the veteran's 
personnel records could be obtained, they would be of 
little use in verifying the occurrence of his stressors.  
As for the veteran's suspicion that certain accidents in 
service may have been attempts to injure or kill him, he 
has not indicated that he raised these suspicions during 
service, or filed any charges in these matters, so that it 
is impossible to verify whether or not his suspicions were 
well founded.  The Board must conclude that there is no 
independent evidence to corroborate the veteran's 
statements, and that therefore his claimed stressors have 
not been verified.  Doran, 6 Vet. App. at 288-89 (1994).  
The benefit of the doubt rule has been considered, as 
there is no positive evidence other than the veteran's 
unsupported testimony, there is not an approximate balance 
of the positive and negative evidence in this matter.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

Finally, the Board must note that although the medical 
evidence has cited the stressors provided by the veteran, 
not a single diagnosis of PTSD has been related to any 
specific stressor.  Instead, the examiners appear to base 
their diagnoses on the veteran's general experiences in 
what they often refer to as Vietnam.  As noted above, 
these stressors have not been verified, and the opinions 
of these examiners based on post-service examinations 
cannot be used to establish their occurrence.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Therefore, as the veteran's alleged stressors have not 
been verified, the preponderance of the evidence is 
against his claim for service connection for PTSD.  


ORDER

Entitlement to service connection for post-traumatic 
stress disorder is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

